Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
dated as of September 16, 2015 (the “Effective Date”), by and between HEALTH
INSURANCE INNOVATIONS, INC., a Delaware incorporated corporation (the
“Company”), and MICHAEL D. HERSHBERGER (“Executive”).

Recitals

A. The Company and Executive previously entered into an Amended and Restated
Employment Agreement, dated as of November 7, 2013, which was modified by that
certain Letter Agreement, dated March 30, 2015 (collectively, the “Prior
Agreement”), under which Executive served most recently as Interim Chief
Financial Officer of the Company.

B. The Company and Executive desire that Executive begin to serve as Chief
Financial Officer, Treasurer and Secretary of the Company in lieu of his prior
position, upon the terms and conditions set forth herein.

C. The Prior Agreement may be amended by the Company and Executive pursuant to
and subject to Section 11 of thereof.

D. This Agreement shall amend and restate the Prior Agreement in its entirety.

E. The Company and Executive agree to protect the interests of the Company and
Company’s customers and Confidential Information (as defined below) that may
have been or that may be disclosed to Executive as set forth herein.

Agreement

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

Section 1. Employment, Duties and Acceptance.

(a) Effective as of the Effective Date, and during the Term (as defined below),
Executive shall serve as Chief Financial Officer, Treasurer and Secretary of the
Company. In his capacity as Chief Financial Officer,



--------------------------------------------------------------------------------

Treasurer and Secretary, Executive shall (i) manage the financial reporting of
the Company and have such authority and responsibilities as are consistent with
the authority and responsibilities of a Chief Financial Officer, Treasurer and
Secretary of a publicly-traded company; (ii) be responsible for performing such
other duties and exercising such other powers which the President or Chief
Executive Officer of the Company or the Board may from time-to-time assign to
Executive; and (ii) report directly to the President of the Company.

(b) Executive hereby accepts such employment and agrees, during the Term, to
render Executive’s services to the Company on a full-time basis and to devote
Executive’s full business time and attention to the business and affairs of the
Company and any subsidiary or affiliate of the Company. Executive agrees that at
all times during the Term, Executive will faithfully perform the duties so
assigned to him to the best of Executive’s ability. Executive further agrees to
accept election and to serve during all or any part of the Term as an officer,
director or representative of any subsidiary or affiliate of the Company,
without any compensation therefor other than that specified in this Agreement.

(c) The duties to be performed by Executive hereunder shall be principally
performed at the Company’s corporate offices located in Tampa, Florida, subject
to reasonable travel requirements on behalf of the Company. Executive shall be
entitled to annual paid time off of 20 days on the same terms that are
applicable to other members of the Company’s senior management and in accordance
with the Company’s policies and practices; provided that Executive shall
schedule the timing and duration of Executive’s vacations in a reasonable manner
taking into account the needs of the business of the Company.

(d) Executive acknowledges that from time to time the Company may promulgate
workplace policies and rules. Executive agrees to fully comply with all such
policies and rules, and understands that failure to do so may result in a
disciplinary action up to and including immediate discharge for Cause.

Section 2. Term. As used herein, the “Term” means the period commencing on the
Effective Date and ending on the first anniversary thereof. The Term shall be
automatically extended for successive one-year periods unless Executive or the
Company gives written notice of termination on or before the 30th day prior to
the expiration of any Term of its desire not to renew the Term. Any such renewal
shall be upon the terms and conditions set forth herein unless otherwise agreed
between the Company and Executive. In the event that the Company gives written
notice that it does not intend to renew the Term, Executive shall be entitled to
the benefits set forth in Section 4(b)(iii).



--------------------------------------------------------------------------------

Section 3. Compensation. Executive shall be entitled to the following
compensation:

(a) The Company agrees to pay to Executive a salary in cash (“Salary”), as
compensation for the services to be performed by Executive in his capacity as
Chief Financial Officer, Treasurer and Secretary at the rate of $310,000 per
calendar year. Executive’s Salary will be paid in accordance with the Company’s
customary payroll procedures and be subject to applicable taxes and
withholdings. During the Term, the Board shall have the right to (at its
discretion) increase, but not decrease, Executive’s Salary, except the Board may
decrease Executive’s Salary in connection with a base salary decrease that is
generally applicable to all members of the Company’s senior management if such
decrease is proportionate to the base salary decrease of all members of the
Company’s senior management. Executive’s salary as in effect from time to time
shall constitute his “Salary” for purposes of this Agreement.

(b) On the earlier of the Effective Date or the date approved by the
Compensation Committee of the Board (the “Grant Date”), the Company shall
execute and deliver to the Executive a Stock Appreciation Rights Award Agreement
in the form attached hereto as Exhibit B (the “SARA Agreement”), evidencing a
grant to Executive pursuant to the terms of the Health Insurance Innovations,
Inc. Long Term Incentive Plan (the “LTI Plan”) of 30,000 SARs (as defined in the
SARA Agreement). On the Grant Date, the Company shall also execute and deliver
to the Executive a Restricted Stock Award Agreement in the form attached hereto
as Exhibit C (the “RSA Agreement”), evidencing a grant to Executive pursuant to
the terms of the LTI Plan of 30,000 restricted shares of the Company’s Class A
common stock (“Restricted Shares”).

(c) Executive shall be paid a retention bonus in the amount of $50,000, subject
to applicable taxes and withholdings on the date of Executive’s first regular
paycheck following the Effective Date.

(d) On each annual anniversary of the Effective Date, at the sole discretion of
the Board, Executive will be eligible for a target equity grant under the LTI
Plan equal to 50% of Executive’s Salary then in effect as follows: (i) 1/3 of
such grant in Restricted Shares and (ii) 2/3 of such grant in SARs (as
determined by the Black-Sholes option pricing model), with a strike price equal
to the market closing price of the Company’s Class A common stock on the NASDAQ
Global Market (or such other national securities exchange on which such common
stock is then traded) on the applicable grant date. These annual grants of
Restricted Shares and SARs, if awarded, will vest 25% on each of the first two
anniversaries of the applicable grant date and 50% on the third anniversary of
the applicable grant date. Annual awards of SARs under this Section 3.d will be
in substantially the same form, and contain substantially the same terms and
conditions, as the SARA Agreement



--------------------------------------------------------------------------------

attached hereto as Exhibit B (or such other award agreement as is made
applicable to other members of the Company’s senior management) and annual
awards of Restricted Shares under this Section 3.d will be in substantially the
same form, and contain substantially the same terms and conditions, as the form
of Restricted Stock Award Agreement attached hereto as Exhibit C (or such other
award agreement as is made applicable to other members of the Company’s senior
management).

(e) The Company shall reimburse Executive for all reasonable expenses incurred
by Executive in the course of performing Executive’s duties under this Agreement
that are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

(f) Executive shall be eligible to participate in any equity incentive plan,
restricted share plan, share award plan, stock appreciation rights plan, stock
option plan or similar plan adopted by the Company on the same terms and
conditions applicable to other senior Company executives, with the amount of
such awards to be determined by the Board in its sole discretion. Executive
shall be eligible for an annual bonus and long term incentive awards as
determined at the sole discretion of the Board. Executive’s target bonus under
the Company’s management bonus plan will be equal to 50% of Executive’s Salary
then in effect; provided, that Executive will be paid a minimum bonus of $25,000
for calendar year 2015, which shall be paid no later than March 15, 2016 (the
“2015 Bonus”).

(g) Executive shall be entitled to all rights and benefits for which Executive
shall be eligible under any retirement, retirement savings, profit-sharing,
pension or welfare benefit plan, life, disability, health, dental,
hospitalization and other forms of insurance and all other so-called “fringe”
benefits or perquisites (except for with respect to any plan that provides
severance or other similar benefits), on the same terms that are applicable to
other members of the Company’s senior management (subject to all restrictions on
participation that may apply under federal and state tax laws).

Section 4. Termination.

(a) Events of Termination. Executive’s employment with the Company shall
terminate (the date of such termination being the “Termination Date”)
immediately upon any of the following:

(i) Executive’s death (“Termination Upon Death”);



--------------------------------------------------------------------------------

(ii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that due to a mental or physical
condition, Executive has been unable and failed to substantially render the
services to be provided by Executive to the Company for a period of at least 180
days out of any consecutive 360 days (“Termination For Disability”);

(iii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that it is terminating Executive’s
employment for Cause (as defined below) (“Termination For Cause”);

(iv) the effective date of a notice sent to Executive stating that the Company
is terminating Executive’s employment without Cause (including any notice from
the Company to Executive pursuant to Section 2 that the Company has decided not
to renew the Term), which notice can be given by the Company at any time after
the Effective Date at the Company’s sole discretion, for any reason or for no
reason (“Termination Without Cause”);

(v) the effective date of a notice (other than a notice delivered pursuant to
Section 4(a)(vi) of this Agreement, but including any notice from Executive to
the Company pursuant to Section 2 that Executive has decided not to renew the
Term) sent to the Company from Executive stating that Executive is electing to
terminate Executive’s employment with the Company absent a Good Reason Event
(“Resignation Without Good Reason”); or

(vi) the effective date of a written notice to Company stating Executive’s
determination, made in good faith, that a Good Reason Event (as defined below)
has occurred within 30 days preceding such notice and as a consequence Executive
is electing to terminate Executive’s employment hereunder for a Good Reason
Event (“Resignation For Good Reason”); provided, however, that Executive will
give the Company 30 days to cure such Good Reason Event, and if the Company
fails to cure such Good Reason Event within 30 days after Executive gives
written notice of resignation hereunder, then Executive may immediately
terminate Executive’s employment with the Company, and such termination will be
a Resignation For Good Reason hereunder; provided, further, that Executive’s
termination shall be deemed a Termination For Cause if the Company has delivered
to Executive written notice of any act or omission that, if not cured, would
constitute Cause at any time preceding the notice provided by Executive
hereunder.



--------------------------------------------------------------------------------

As used herein, the term “Cause” shall mean (i) commission of a willful act of
dishonesty in the course of Executive’s duties hereunder, (ii) conviction by a
court of competent jurisdiction of, or plea of no contest to, a crime
constituting a felony or conviction in respect of, or plea of no contest to, any
act involving fraud, dishonesty or moral turpitude, (iii) Executive’s
performance under the influence of controlled substances (other than those taken
pursuant to a medical doctor’s orders), or continued habitual intoxication,
during working hours, (iv) frequent or extended, and unjustifiable, absenteeism,
(v) Executive’s personal misconduct or refusal to perform duties and
responsibilities or to carry out the lawful directives of the President of the
Company or of the Board, which, if capable of being cured shall not have been
cured, within 30 days after the Company shall have advised Executive in writing
of its intention to terminate Executive’s employment, or (vi) Executive’s
material non-compliance with the terms of this Agreement, which is capable of
being cured, shall not have been cured within 30 days after the Company shall
have advised Executive in writing of its intention to terminate Executive’s
employment for such reason.

As used herein, the term “Good Reason Event” shall mean (i) a material adverse
change in the responsibilities or duties of Executive as set forth in this
Agreement without Executive’s prior consent at a time when there are no
circumstances pending that would permit the Board to terminate Executive for
Cause, (ii) any reduction in the Salary or a material reduction in Executive’s
benefits (other than (x) a reduction in Salary that is the result of an
administrative or clerical error, and which is cured within 15 business days
after the Company receives notice of such failure or (y) a reduction in Salary
or benefits that is generally applicable to all members of the Company’s senior
management) or (iii) a material breach by the Company of this Agreement that is
not cured within 30 days following the Company’s receipt of written notice of
such breach from Executive or (iv) Patrick R. McNamee (“McNamee”) is not offered
the position of Chief Executive Officer of the Company on or before December 31,
2015 and there are no circumstances then pending that would permit the Company
to terminate Executive for Cause; provided, that to constitute a “Good Reason
Event” under this clause (iv), Executive must tender his resignation for such
reason to the Chief Executive Officer of the Company on the earlier of
January 29, 2016 and the 30th day after Executive’s receipt of written notice
from the Company that the Board has elected not to promote McNamee to Chief
Executive Officer of the Company. With regard to clause (i), Executive
acknowledges that the Company has flexibility under Section 1(a) to assign
Executive a broad range of responsibilities and duties that are consistent with
him being a member of the senior management team and such assignments will not
constitute a “Good Reason Event.” Notwithstanding anything to the contrary
contained in this Agreement, the Prior Agreement or otherwise, none of the
execution of this Agreement, nor the consummation of the events contemplated by
this Agreement (including without limitation,



--------------------------------------------------------------------------------

the cessation of Executive’s service as interim Chief Financial Officer of the
Company), the commencement of Executive’s service as Chief Financial Officer,
Treasurer and Secretary of the Company, nor any other event, action or
occurrence prior to the Effective Date shall constitute a Good Reason Event,
Termination Without Cause or a Termination Date for purposes of this Agreement,
the Prior Agreement or the RSA Agreement or SARA Agreement.

(b) Effect of Termination.

(i) Death or Disability. In the event of Termination Upon Death or Termination
For Disability pursuant to Sections 4(a)(i) or 4(a)(ii) of this Agreement:

(A) Executive (or Executive’s legal representative) shall be entitled to receive
in cash an amount equal to any earned but unpaid Salary owing by the Company to
the Executive as of the Termination Date (the “Accrued Salary”);

(B) Executive (or Executive’s legal representative) shall be entitled to receive
in cash the 2015 Bonus, if same has not then been previously disbursed; and

(C) Executive (or Executive’s legal representative) shall be entitled to receive
in cash, to the extent provided under any management bonus plan, an amount equal
to the pro rata portion, determined as of the Termination Date, of any bonus to
which Executive would have been entitled had Executive been employed by the
Company at the time such bonus would have otherwise been paid (the “Accrued
Bonus”).

(ii) Termination For Cause. In the event of a Termination For Cause pursuant to
Section 4(a)(iii) of this Agreement, Executive shall be entitled to receive in
cash an amount equal to any Accrued Salary.

(iii) Termination Without Cause and Resignation For Good Reason. In the event of
Termination Without Cause or Resignation For Good Reason pursuant to
Section 4(a)(iv) or 4(a)(vi) of this Agreement, subject to Section 4(c)(ii) of
this Agreement:

(A) Executive (or Executive’s legal representative) shall be entitled to receive
in cash an amount equal to the Accrued Salary;



--------------------------------------------------------------------------------

(B) Executive (or Executive’s legal representative) shall be entitled to receive
in cash the 2015 Bonus, if same has not then been previously disbursed; and

(C) Executive (or Executive’s legal representative) shall be entitled to receive
in cash an amount equal to any Accrued Bonus; and

(D) Executive (or Executive’s legal representative) shall be entitled to receive
in cash an amount equal to twelve (12) months of Executive’s Salary (at the rate
then in effect, and without taking into account any reductions that would have
given rise to a Good Reason Event), payable in accordance with the Company’s
customary payroll procedures commencing on the Termination Date and ending
twelve (12) months thereafter.

(iv) Resignation Without Good Reason. In the event of Resignation Without Good
Reason pursuant to Section 4(a)(v) of this Agreement, Executive shall be
entitled to receive in cash an amount equal to any Accrued Salary.

(v) Upon Termination For Any Reason. In the event of any termination, Executive
shall be entitled to receive:

(A) any unpaid reasonable, reimbursable business expenses incurred by Executive
in the course of performing Executive’s duties under this Agreement that were
incurred in a manner consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to incurring, reporting and
documenting such expenses; and

(B) benefits under the Company’s benefit plans of general application as shall
be determined under the provisions of those plans.

(c) Additional Provisions.

(i) Any amounts to be paid pursuant to this Section 4 shall be paid in
accordance with the Company’s existing payroll or bonus payment practices, as
applicable, subject to applicable taxes and withholdings.

(ii) As a condition to the Company’s obligations, if any, to make any Accrued
Bonus, 2015 Bonus and severance payments provided under Sections 4(b)(i)(B) and
(C), 4(b)(iii)(B), (C) and (D), Executive (or Executive’s legal representative
in the case of death or Disability) shall have executed, delivered and not
revoked a general release in the form attached hereto as Exhibit A.



--------------------------------------------------------------------------------

(iii) Notwithstanding any provision of this Agreement, the obligations and
commitments under Section 5 of this Agreement shall survive and continue in full
force and effect in accordance with their terms notwithstanding any termination
of Executive’s employment for any reason or termination of this Agreement for
any reason.

(iv) Notwithstanding anything in this Agreement to the contrary, the Company
shall have no obligation to pay any amounts payable under Sections 4(b)(i)(B)
and (C), 4(b)(iii)(B), (C) and (D) of this Agreement during such times as
Executive is in breach of Section 5 or Section 18 of this Agreement, after the
Company provides Executive with notice of such breach.

(v) Executive agrees that termination of Executive’s employment for any reason
shall, with no further action by Executive required, constitute Executive’s
resignation, as of the Termination Date and to the extent applicable, from all
positions as an officer, director or representative of the Company and any
subsidiary or affiliate of the Company.

Section 5. Noncompetition, Nonsolicitation And Confidentiality.

(a) Definitions.

“Company’s Business” means (i) developing and administering web-based individual
and/or group health insurance plans and ancillary insurance products,
(ii) designing and structuring data-driven individual and/or group health
insurance plans and ancillary insurance products, (iii) marketing such
individual and/or group health insurance plans and ancillary insurance products,
(iv) managing relations with insureds, (v) the development and maintenance of
insurance and call center-oriented software and information technology systems,
(vi) the development and maintenance of information technology systems to
facilitate the comparison of health insurance plans and (vii) any other business
or commercial activity, in each case as conducted by the Company or any parent,
subsidiary or other affiliate of the Company.

“Competitor” means any company, other entity or association or individual that
directly or indirectly is engaged in the Company’s Business.



--------------------------------------------------------------------------------

“Confidential Information” means any confidential information with respect to
the Company’s Business and/or the businesses of its clients or customers,
including, but not limited to: the trade secrets of the Company; products or
services; standard proposals; standard submissions, surveys and analyses;
Commercial Lines Quality Assurance Manual; Claims Services Department Procedures
and Quality Assurance Manual; Surety Quality Assurance Manual; policy forms;
fees, costs and pricing structures; marketing information; advertising and
pricing strategies; analyses; reports; computer software, including operating
systems, applications and program listings; flow charts; manuals and
documentation; data bases; all copyrightable works; the Company’s existing and
prospective clients and customers, their addresses or other contact information
and/or their confidential information; existing and prospective client and
customer lists and other related data; expiration periods; policy numbers;
coverage specifications; daily reports and related correspondence; premium
renewal notices; and all similar and related information in whatever form. The
term Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (i) is generally available to the
public on the date of this Agreement, (ii) becomes generally available to the
public other than as a result of a disclosure by Executive not otherwise
permissible hereunder or (iii) Executive has learned or learns from other
sources where, to Executive’s knowledge, such sources have not violated their
confidentiality obligation to the Company or any other applicable obligation of
confidentiality.

(b) Noncompetition. Executive covenants and agrees that during the period
commencing on the Effective Date and ending two years following the Termination
Date (the “Restricted Period”), Executive will not, directly or indirectly, own,
manage, operate, control, render service to, or participate in the ownership,
management, operation or control of any Competitor anywhere in the United States
of America; provided, however, that Executive shall be entitled to own shares of
stock of any entity having a class of equity securities actively traded on a
national securities exchange or on the NASDAQ Global Market which represent, in
the aggregate, not more than 1% of such entity’s fully-diluted shares.

(c) Nonsolicitation of Employees. Executive covenants and agrees that during the
Restricted Period, Executive will not, directly or indirectly, employ or
solicit, or receive or accept the performance of services by any then current
officer, manager, employee or independent contractor of the Company or any
subsidiary or affiliate of the Company, or in any way interfere with the
relationship between the Company or any subsidiary or affiliate of the Company,
on the one hand, and any such officer, manager, employee or independent
contractor, on the other hand.



--------------------------------------------------------------------------------

(d) Nonsolicitation of Customers and Vendors. Executive covenants and agrees
that during the Restricted Period, Executive will not, directly or indirectly,
knowingly induce, or attempt to induce, any customer, salesperson, distributor,
supplier, vendor, manufacturer, representative, agent, jobber, licensee or other
person known by Executive to be transacting business with the Company or any
subsidiary or affiliate of the Company (collectively the “Customers” and
“Vendors”) to reduce or cease doing business with the Company or any such
subsidiary or affiliate of the Company, or in any way to interfere with the
relationship between any such Customer or Vendor, on the one hand, and the
Company or any subsidiary or affiliate of the Company, on the other hand.

(e) Representations and Covenants by Executive. Executive represents and
warrants that: (i) Executive’s execution, delivery and performance of this
Agreement do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound; (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity (other than the
Company) and Executive is not subject to any other agreement that would prevent
Executive from performing Executive’s duties for the Company or otherwise
complying with this Agreement; (iii) Executive is not subject to or in breach of
any nondisclosure agreement, including any agreement concerning trade secrets or
confidential information owned by any other party; and (iv) upon the execution
and delivery of this Agreement by the Company, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.

(f) Nondisclosure of Confidential Information. Executive hereby acknowledges and
represents that Executive has consulted with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that Executive fully
understands the terms and conditions contained herein and Executive agrees that
Executive will not, directly or indirectly: (i) use, disclose, reverse engineer
or otherwise exploit for Executive’s own benefit or for the benefit of anyone
other than the Company the Confidential Information except as authorized by the
Company; (ii) during Executive’s employment with the Company, use, disclose, or
reverse engineer (x) any confidential information or trade secrets of any former
employer or third party, or (y) any works of authorship developed in whole or in
part by Executive during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (iii) upon
Executive’s resignation or termination (x) retain Confidential Information,
including any copies existing in any form (including electronic form), that are
in Executive’s possession or control, or (y) destroy, delete or alter the



--------------------------------------------------------------------------------

Confidential Information without the Company’s consent. Notwithstanding the
foregoing, Executive may use the Confidential Information in the course of
performing Executive’s duties on behalf of the Company or any subsidiary or
affiliate of the Company as described hereunder, provided that such use is made
in good faith. Executive will immediately surrender possession of all
Confidential Information to Company upon any suspension or termination of
Executive’s employment with Company for any reason.

(g) Inventions and Patents. Executive acknowledges that all (i) inventions,
innovations, improvements, developments, methods, designs, analysis, drawings,
reports, processes, novel concepts and all similar or related information
(whether or not patentable) that relate to the Company’s or any of its
subsidiaries’ or affiliates’ actual or anticipated businesses, (ii) research and
development and (iii) existing or future products or services that are, to any
extent, conceived, developed or made by Executive while employed by the Company
or any subsidiary or affiliate of the Company (“Work Product”) belong to the
Company or such subsidiary or affiliate. Executive shall promptly disclose such
Work Product to the Company and perform all actions reasonably necessary or
requested by the Company (whether during or after the Term) to establish and
confirm such ownership (including, without limitation, executing assignments,
consents, powers of attorney and other instruments).

(h) Miscellaneous.

(i) Executive acknowledges that (x) Executive’s position is a position of trust
and responsibility with access to Confidential Information of the Company,
(y) the Confidential Information, and the relationship between the Company and
each of its employees, Customers and Vendors, are valuable assets of the Company
and may not be converted to Executives own use and (z) the restrictions
contained in this Section 5 are reasonable and necessary to protect the
legitimate business interests of the Company and will not impair or infringe
upon Executive’s right to work or earn a living after Executive’s employment
with the Company ends.

(ii) Each of the foregoing obligations shall be enforceable independent of any
other obligation, and the existence of any claim or cause of action that
Executive may have against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
these obligations.



--------------------------------------------------------------------------------

(iii) Executive acknowledges that monetary damages will not be an adequate
remedy for the Company in the event of a breach of this Agreement and that it
would be impossible for the Company to measure damages in the event of such a
breach. Therefore, Executive agrees that, in addition to other rights that the
Company may have at law or equity, the Company is entitled, without posting
bond, to seek an injunction preventing Executive from any breach of this
Agreement.

(iv) In the event of a breach or violation by Executive during the Restricted
Period of any restriction in Section 5(b), 5(c) or 5(d) of this Agreement, the
Restricted Period shall be tolled until such breach or violation has been cured.

(v) The parties intend to provide the Company with the maximum protection
possible with respect to its Customers and Vendors. The parties, however, do not
intend to include a provision that contravenes the public policy of any state.
Therefore, if any provision of this Section 5 is unlawful, against public policy
or otherwise declared void, such provision shall not be deemed part of this
Agreement, which otherwise shall remain in full force and effect. If, at the
time of enforcement of this Agreement, a court or other tribunal holds that the
duration, scope or area restriction stated herein is unreasonable under the
circumstances then existing, the parties agree that the court should enforce the
restrictions to the extent it deems reasonable.

(vi) Executive hereby agrees that prior to accepting employment with any other
person or entity during the Term or during the Restricted Period following the
Termination Date, Executive will provide such prospective employer with written
notice of the existence of this Agreement and the provisions of this Section 5
of this Agreement, with a copy of such notice delivered simultaneously to the
Company in accordance with Section 10 of this Agreement.

(vii) Notwithstanding any provision of this Agreement, the obligations and
commitments of this Section 5 shall survive and continue in full force and
effect in accordance with their terms notwithstanding any termination of
Executive’s employment for any reason or termination of this Agreement for any
reason.

Section 6. Withholding Taxes. Prior to making any payments required to be made
pursuant to this Agreement, the Company may require that the Company be
reimbursed in cash for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company in respect of such payment by the
Company. In lieu thereof, the Company shall have the right to withhold the
amount of such taxes from any sums due or to become due from it to Executive.



--------------------------------------------------------------------------------

Section 7. Expenses. In the event of any legal action to enforce Executive’s or
the Company’s rights under this Agreement, each party will be responsible for
that party’s attorneys’ fees, expenses and disbursements.

Section 8. Assignment. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
Executive shall not assign or transfer any rights or obligations hereunder. The
Company shall have the right to assign or transfer any rights or obligations
hereunder only to (a) a successor entity in the event of a merger,
consolidation, or transfer or sale of all or substantially all the assets of the
Company or (b) a subsidiary or an affiliate of the Company. Any purported
assignment, other than as provided above, shall be null and void.

Section 9. Indemnification. The Company shall indemnify Executive for any act or
omission done or not done in performance of Executive’s duties hereunder in
accordance with the Company’s certificate of incorporation, by-laws and any
other constituent document to the extent provided for any other officer or
member of the Board. The Company’s obligations under this Section 9 shall
survive any termination of this Agreement or Executive’s employment hereunder.
In addition, on the Effective Date, the Company shall execute and deliver to
Executive an Indemnification Agreement in the form attached hereto as Exhibit D.

Section 10. Notices. All notices, requests, consents and other communications
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or sent by prepaid telegram, telex, facsimile transmission,
overnight courier or mailed, first class, postage prepaid by registered or
certified mail, as follows:

 

If to the Company:   

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: President

Telecopy: (877) 376-5832



--------------------------------------------------------------------------------

  

with a copy to (which shall not constitute notice hereunder):

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: General Counsel

Telecopy: (877) 376-5832

If to Executive:    To Executive’s address as reflected on the payroll records
of the Company

or such other address as either party shall designate by notice in writing to
the other in accordance herewith. Any such notice shall be deemed given when so
delivered personally, by telex, facsimile transmission or telegram, or if sent
by overnight courier, one day after delivery to such courier by the sender or if
mailed, five days after deposit by the sender in the U.S. mails.

Section 11. Entire Agreement. This Agreement shall constitute the entire
agreement between Executive and the Company concerning the subject matter
hereof. This Agreement supersedes and preempts any prior employment agreement or
other understandings, agreements or representations by or among the parties,
written or oral, that may have related to the subject matter hereof, including
without limitation, the Prior Agreement. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by Executive and an authorized officer of the
Company.

Section 12. Governing Law. This Agreement shall be subject to and governed by
the laws of the State of Florida, without giving effect to the principles of
conflicts of law under Florida law that would require or permit the application
of the laws of a jurisdiction other than the State of Florida and irrespective
of the fact that the parties now or at any time may be residents of or engage in
activities in a different state. Executive agrees that in the event of any
dispute or claim arising under this Agreement, jurisdiction and venue shall be
vested and proper, and Executive hereby consents to the jurisdiction of any
court sitting Tampa, Florida, including the United States District Court for the
Middle District of Florida.



--------------------------------------------------------------------------------

Section 13. Full Settlement. Executive acknowledges and agrees that, subject to
the payment by the Company of the benefits provided in this Agreement to
Executive, in no event will the Company nor any subsidiary or affiliate thereof
be liable to Executive for damages under any claim of breach of contract as a
result of the termination of Executive’s employment. In the event of any such
termination, the Company shall be liable only to provide to Executive, or
Executive’s heirs or beneficiaries, the benefits specified in this Agreement.

Section 14. Strict Compliance. Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right Executive or the Company may have hereunder shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. The waiver, whether express or implied, by either party of a
violation of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent violation of any such provision.

Section 15. Creditor Status. No benefit or promise hereunder shall be secured by
any specific assets of the Company. Executive shall have only the rights of an
unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.

Section 16. Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and shall be construed accordingly. Any payments or
distributions to be made to Executive under this Agreement upon a separation
from service of amounts classified as “nonqualified deferred compensation” for
purposes of Section 409A, shall in no event be made or commence until six months
after such separation from service if Executive is determined to be a specified
Executive of a public company (all as determined under Section 409A). Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Section 409A. Any reimbursements
made pursuant to this Agreement shall be paid as soon as practicable but no
later than 90 days after Executive submits evidence of such expenses to the
Company (which payment date shall in no event be later than the last day of the
calendar incurred). The amount of such reimbursements paid and any in-kind
benefits the year following the calendar year in which the expense was provided
during any calendar year shall not affect the reimbursements paid or in-kind
benefits provided in any other calendar year, and the right to any such payments
and benefits shall not be subject to liquidation or exchange for another payment
or benefit.



--------------------------------------------------------------------------------

Section 17. Cooperation. Executive agrees to provide assistance to and cooperate
with the Company upon its reasonable request with respect to matters within the
scope of Executive’s duties and responsibilities during the Restricted Period.
During such Period, the Company shall, to the maximum extent coordinate or cause
any such request with Executive’s other commitments and responsibilities to
minimize the degree to which such request interferes with such commitments and
responsibilities. The Company agrees that it will reimburse Executive for
reasonable documented travel expenses (i.e., travel, meals and lodging) that
Executive may incur in providing assistance to the Company hereunder.

Section 18. Non-disparagement. Executive agrees to not make any statements,
written or oral, while employed by the Company and thereafter, which would be
reasonably likely to disparage or damage the Company, its affiliates or
subsidiaries or the personal or professional reputation of any present or former
employees, officers or members of the managing or directorial boards or
committees of the Company or its affiliates or subsidiaries. The Company agrees
that it will instruct each of its and its affiliates’ and subsidiaries’ members,
directors, managers, officers and employees not to make any disparaging
communication regarding Executive, and no such person or entity will be
authorized on the Company’s or any subsidiary’s or affiliate’s behalf to make
any such disparaging communications regarding Executive.

Section 19. Recoupment. Executive agrees to reimburse the Company for all or a
portion, as determined below, of any bonus or incentive or equity-based
compensation paid or awarded to Executive by the Company, if the Board
determines that (a) the payment, award or vesting thereof was predicated upon
the achievement of certain financial results that were subsequently the subject
of a material financial restatement, (b) Executive engaged in fraud or
misconduct that caused, in whole or in part, the need for the material financial
restatement, and (c) a lower payment, award or vesting would have occurred based
upon the restated financial results. In such event, Executive agrees to
reimburse (in the manner determined by the Board, including cancellation of
options or other stock awards) any bonus or incentive or equity-based
compensation previously paid, awarded or vested in the amount by which such
bonus or incentive or equity-based compensation actually paid, awarded or vested
exceeds the lower payment, award or vesting that would have occurred based upon
the restated financial result; provided that no reimbursement shall be required
if the payment, award or vesting otherwise subject to reimbursement hereunder
occurred more than three (3) years prior to the date the applicable
reinstatement is disclosed. In addition, notwithstanding anything to the
contrary, any bonus or incentive or equity-based compensation, or other
compensation, payable to Executive pursuant to this Agreement or any other
agreement, plan or arrangement of the



--------------------------------------------------------------------------------

Company shall be subject to repayment or recoupment (clawback) by the Company to
the extent applicable under Section 304 of the Sarbanes-Oxley Act of 2002 (and
not otherwise exempted) and in accordance with such policies and procedures as
the Board or the Compensation Committee of the Board may adopt from time to
time, including policies and procedures to implement applicable law (including,
but not limited to, Section 954 of the Dodd-Frank Act), stock market or exchange
rules and regulations or accounting or tax rules and regulations.

Section 20. Survival. Any provision of this Agreement that is expressly or by
implication intended to survive the termination of this Agreement shall survive
or remain in effect after the termination of this Agreement.

Section 21. Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain the signature of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

HEALTH INSURANCE INNOVATIONS, INC. By:  

/s/ Patrick R. McNamee

  Name:   Patrick R. McNamee   Title:   President EXECUTIVE

/s/ Michael D. Hershberger

Michael D. Hershberger

[SIGNATURE PAGE TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

This RELEASE (“Release”) is granted effective as of the [●] day of [●], 20[●] by
MICHAEL D. HERSHBERGER (the “Executive”) in favor of HEALTH INSURANCE
INNOVATIONS, INC. (the “Company”) and the other Released Parties (as defined
below). This is the Release referred to in the Employment Agreement, dated as of
September 16, 2015, between the Company and the Executive (the “Employment
Agreement”). The Executive gives this Release in consideration of the Company’s
promises and covenants contained in the Employment Agreement, with respect to
which this Release is an integral part.

 

  1.

Release of the Company. The Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, Executives, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which the Executive ever had or
now has against the Released Parties, arising by reason of or in any way
connected with or which may be traced either directly or indirectly to the
employment relationship which existed between the Company or any of its parents,
subsidiaries, affiliates, or predecessors and the Executive, or the termination
of that relationship, that the Executive has, had or purports to have, from the
beginning of time to the date of this Release, whether known or unknown, that
now exists, no matter how remotely they may be related to the aforesaid
employment relationship including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et
seq. or the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.; claims
for statutory or common law wrongful discharge, including any claims arising
under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; claims for
attorney’s fees, expenses and costs; claims for defamation; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Executive Retirement Income

 

20



--------------------------------------------------------------------------------

  Security Act, 29 U.S.C. § 1001, et seq.; and provided, however, that nothing
herein shall release the Company of its obligations to the Executive under the
Employment Agreement, the SARA Agreement or RSA Agreement (each as defined in
the Employment Agreement), the Indemnification Agreement, dated as of
September 16, 2015 (the “Indemnification Agreement”), between the Company and
the Executive or any other contractual obligations between the Company or its
subsidiaries or affiliates and the Executive (including, without limitation, any
other equity award agreement), or any indemnification obligations to the
Executive under the Indemnification Agreement, Company’s certificate of
incorporation, bylaws, operating agreement or other constituent document or any
federal, state or local law or otherwise.

 

  2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, the Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
the Executive has been advised to consult with an attorney prior to executing
this Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he may, before executing this Release, consider
this Release for a period of 21 calendar days; and that the consideration he
receives for this Release is in addition to amounts to which he was already
entitled. It is further understood that this Release is not effective until
seven calendar days after the execution of this Release and that the Executive
may revoke this Release within seven calendar days from the date of execution
hereof.

The Executive agrees that he has carefully read this Release and is signing it
voluntarily. The Executive acknowledges that he has had 21 days from receipt of
this Release to review it prior to signing or that, if the Executive is signing
this Release prior to the expiration of such 21-day period, the Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. The Executive has the right to revoke this release within seven days
following the date of its execution by him. However, if the Executive revokes
this Release within such seven-day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.

 

21



--------------------------------------------------------------------------------

THE EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR
OTHER ADVISOR OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT
HE IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE
COMPANY FROM ALL SUCH CLAIMS.

 

 

Name of Executive: Michael D. Hershberger Date: [●], 20[●]

 

22



--------------------------------------------------------------------------------

Exhibit B

HEALTH INSURANCE INNOVATIONS, INC.

LONG TERM INCENTIVE PLAN

Stock Appreciation Rights Award Agreement

You have been granted Stock Appreciation Rights (this “Award”) on the following
terms and subject to the provisions of Attachment A and the Long Term Incentive
Plan (the “Plan”) of Health Insurance Innovations, Inc. (the “Company”). Unless
defined in this Award (including Attachment A, this “Agreement”), capitalized
terms will have the meanings assigned to them in the Plan. In the event of a
conflict among the provisions of the Plan, this Agreement and any descriptive
materials provided to you, the provisions of the Plan will prevail.

 

Participant    Michael D. Hershberger Number of Stock Appreciation Rights   
30,000 (each a “SAR”) Exercise Price per SAR    $4.99 Grant Date    September
16, 2015 Expiration Date    September 16, 2022, subject to earlier termination
under Section 2(d) of Attachment A.   

Vesting Schedule

(subject to Section 2(c) and Section 2(d) of Attachment A)

 

Vesting   

Subject to Section 2(c) and Section 2(d) of Attachment A, the SARs shall vest
and become non-forfeitable in three tranches, on the following dates in the
following amounts:

 

September 16, 2016: 7,500

   September 16, 2017: 7,500    September 16, 2018: 15,000



--------------------------------------------------------------------------------

Attachment A

Stock Appreciation Rights Award Agreement

Terms and Conditions

Grant to: Michael D. Hershberger

Section 1. Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants this Award
to the Participant on the Grant Date on the terms set forth on the cover page of
this Agreement, as more fully described in this Attachment A. This Award is
granted under the Plan, which is incorporated herein by this reference and made
a part of this Agreement.

Section 2. Terms of SAR.

(a) Generally. Subject to the terms and conditions of this Agreement and the
Plan, each SAR constitutes an unfunded and unsecured promise of the Company to
deliver to Participant, at the time such SAR is validly exercised, an amount,
payable in the form of Shares, equal to the excess of (i) the Fair Market Value
of one Share on the date of exercise, over (ii) the Exercise Price per SAR set
forth on the cover page of this Agreement (the “Spread”).

(b) Exercisability. Subject to the terms and conditions of this Agreement and
the Plan, a SAR may be exercised only after if it has vested and become
exercisable under Section 2(c) or Section 2(d)(ii), and only before it has
expired or been terminated under Section 2(d)(i), Section 2(d)(ii) or
Section 2(d)(iii).

(c) Vesting, Generally.

(i) Subject to Section 2(d), the SARs shall vest and become exercisable in
accordance with the Vesting Schedule set forth on the cover page of this
Agreement.

(ii) If the Participant holds unvested SARs at the time a Change in Control
occurs, the SARs shall become 100% vested and exercisable on the date of the
Change in Control immediately prior to the consummation thereof.

 

A-1



--------------------------------------------------------------------------------

(d) Accelerated Vesting; Termination.

(i) Except as otherwise provided in this Section 2(d), all of the SARs shall
terminate at 5:00 p.m., Eastern time, on the Expiration Date set forth on the
cover page of this Agreement, unless earlier terminated under subsections
(ii) or (iii) below.

(ii) In the event of the Participant’s Termination of Service at any time due to
Termination Upon Death, Termination For Disability, Termination Without Cause or
Resignation For Good Reason, 100% of the SARs granted under this Agreement shall
become vested and exercisable, and shall continue to be exercisable until 5:00
p.m., Eastern time, on the date that is one year after the Termination Date and
at such time any unexercised SARs shall terminate, cease to be exercisable and
by automatically forfeited to the Company without consideration. For purposes of
this Agreement, Cause, Disability, Termination Upon Death, Termination For
Disability, Termination Without Cause, Resignation For Good Reason and
Termination Date shall have the respective meanings set forth in the Employment
Agreement, dated as of September     , 2015, by and between the Participant and
the Company.

(iii) In the event of the Participant’s Termination of Service at any time under
circumstances not described in Section 2(d)(ii), all of the SARs shall terminate
simultaneously with the Termination of Service on the Termination Date,
including to the extent that the SARs are otherwise vested and exercisable as of
the Termination Date, and shall automatically be forfeited to the Company
without consideration, and, if otherwise vested and exercisable, shall cease to
be exercisable.

For clarity, in no event shall any SAR be exercisable after the Expiration Date
set forth on the cover page of this Agreement.

(e) Transferability. The SARs, and the Participant’s rights under this
Agreement, shall not be assigned, sold, transferred or otherwise be subject to
alienation by the Participant, other than by will or the law of descent and
distribution, and any purported assignment, sale, transfer or other alienation
not permitted hereunder shall be void. During the Participant’s lifetime, the
SARs shall be exercisable only by the Participant.

 

A-2



--------------------------------------------------------------------------------

Section 3. Exercise.

(a) When to Exercise. Except as otherwise provided in the Plan or this
Agreement, the Participant (or in the case of exercise after the Participant’s
death or incapacity, the Participant’s guardian, legal representative, heir or
legatee, as the case may be) may exercise his or her SARs that are then
exercisable under Section 2, in whole or in part, by following the procedures
set forth in this Section 3. If partially exercised, the Participant (or in the
case of exercise after the Participant’s death or incapacity, the Participant’s
guardian, legal representative, heir or legatee, as the case may be) may
thereafter exercise the remaining unexercised portion of the SARs, to the extent
that they are then exercisable under Section 2, by following the procedures set
forth in this Section 3.

(b) Election to Exercise. To exercise the SARs, the Participant (or in the case
of exercise after the Participant’s death or incapacity, the Participant’s
guardian, legal representative, heir or legatee, as the case may be) must
deliver to the Secretary of the Company (or his or her designee) a written
notice (or notice through another previously approved method, which could
include a web-based or e-mail system) which sets forth the number of SARs being
exercised, together with any additional documents as the Company may require.
Each such notice must satisfy whatever then-current procedures apply to the SARs
and must contain such representations, warranties and covenants as the Company
requires. If someone other than the Participant exercises the SARs, then such
person must submit documentation reasonably acceptable to the Company verifying
that such person has the legal right to exercise the SARs.

(c) Date of Exercise. The SARs shall be deemed to be exercised on the business
day that the Company receives a fully executed and completed exercise notice. If
an exercise notice is received on a day that is not a business day, or is
received after 5:00 p.m., Eastern time, on a business day, then the SARs shall
be deemed to be exercised on the first business day immediately following the
day such notice is received by the Company.

(d) Settlement. Upon a valid exercise of SARs, the Participant shall be entitled
to receive that number of Shares determined by dividing (i) (1) the total number
of SARs then being exercised, multiplied by (2) the Spread on the date of
exercise, by (ii) the Fair Market Value of one Share on the date of exercise.

 

A-3



--------------------------------------------------------------------------------

(e) Fractional Shares. No fractional Shares shall be issued upon exercise of
SARs, and if the number of Shares otherwise issuable under Section 3(d) upon an
exercise of SARs includes a fraction of a Share, then upon such exercise the
Participant shall be entitled to receive (i) the number of Shares determined
under Section 3(d), rounded down to the nearest whole Share, plus (ii) an amount
of cash equal to the Fair Market Value of one Share on the date of exercise,
multiplied by such fraction of a Share.

(f) Withholding Requirements. The delivery of Shares upon settlement of SARs is
conditioned on the Participant making arrangements satisfactory to the Company
to enable the Company to satisfy all tax (or other governmental obligation)
withholding requirements. In the event that there is any such withholding
requirement upon an exercise of SARs, the Committee may, in its sole discretion
and pursuant to such procedures as the Committee may require, permit the
Participant to satisfy any such withholding requirement by having the Company
withhold from the number of Shares otherwise issuable to the Participant upon
such exercise a number of Shares having an aggregate Fair Market Value equal to
the minimum amount required to be withheld. If the Committee permits the
Participant to satisfy any such withholding requirement pursuant to the
preceding sentence, the Company shall remit to the Internal Revenue Service and
appropriate state and local revenue agencies, for the credit of the Participant,
an amount of cash withholding equal to the Fair Market Value of the Shares
withheld by the Company as provided above.

(g) Compliance with Law and Regulations. The SARs, their exercise and the
obligation of the Company to issue Shares in settlement thereof are subject to
all applicable federal and state laws, rules and regulations, including
securities laws, to approvals by any government or regulatory agency as may be
required, and to the rules, regulations and other requirements of the stock
market or exchange upon which the Shares are then quoted, traded or listed. The
Participant may not exercise a SAR if such exercise would violate any securities
laws or other applicable law, rule, regulation or requirement.

Section 4. No Rights of Stockholder. A holder of a SAR, as such, shall not be
entitled to vote or receive dividends or be deemed the holder of the Shares
underlying the SAR for any purpose, nor shall anything contained in this
Agreement be construed to confer upon the holder

 

A-4



--------------------------------------------------------------------------------

of a SAR, as such, any of the rights or obligations of a stockholder of the
Company, unless and until Shares are actually issued to and held of record by
such holder upon settlement of the SARs following valid exercise thereof.

Section 5. Change in Control. Without limiting the Committee’s power under the
Plan, upon the occurrence of a Change in Control, the Committee is authorized
(but not obligated) to make adjustments to the terms and conditions of the SARs
without the need for the consent of the Participant, including, without
limitation, the following (or any combination thereof):

(a) The Committee may provide for the continuation or assumption of the SARs and
this Agreement by the acquiring or successor entity (or parent thereof),
including the Company if it is the surviving entity, or for the substitution of
the SARs and this Agreement with a substitute award with terms comparable to the
SARs and this Agreement (in each case with appropriate adjustments as to the
Exercise Price and the number and type of Shares (or other securities)
underlying the Award or substitute award). The determination of such appropriate
adjustments and comparability shall be made by the Committee.

(b) The Committee may provide for the cancellation of all or any portion of the
SARs for their Intrinsic Value (payable in the form of cash, stock, securities,
other property or any combination thereof) based upon the price per Share
received or to be received by other stockholders of the Company in the Change in
Control transaction. If at the time of a Change in Control such Intrinsic Value
is equal to or less than zero (i.e., the Exercise Price of the SARs equals or
exceeds the price per Share received or to be received by other stockholders of
the Company in the Change in Control transaction), then the Committee may
provide for the cancellation of the SARs without the payment of any
consideration therefor.

Section 6. Miscellaneous Provisions.

(a) Notices. All notices, requests and other communications under this Agreement
(other than a notice of exercise, which shall be provided in accordance with
Section 3) shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

if to the Company, to:

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Chief Executive Officer

Telecopy: (877) 376-5832

 

A-5



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice hereunder):

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: General Counsel

Telecopy: (877) 376-5832

if to the Participant, to the address that the Participant most recently
provided to the Company,

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.

(b) Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the

 

A-6



--------------------------------------------------------------------------------

Participant, except that the Committee may amend or modify this Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(d) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(e) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(f) Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.

(g) Governing Law. The Agreement shall be governed by the laws of the State of
Florida, without application of the conflicts of law principles thereof.

(h) No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of the
Participant.

 

A-7



--------------------------------------------------------------------------------

(i) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature Page Follows]

 

A-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

HEALTH INSURANCE INNOVATIONS, INC. By:  

 

  Patrick R. McNamee   President PARTICIPANT

 

Michael D. Hershberger

 

A-9



--------------------------------------------------------------------------------

Exhibit C

HEALTH INSURANCE INNOVATIONS, INC.

LONG TERM INCENTIVE PLAN

Restricted Stock Award Agreement

You have been granted Restricted Stock (this “Award”) on the following terms and
subject to the provisions of Attachment A and the Long Term Incentive Plan (the
“Plan”) of Health Insurance Innovations, Inc. (the “Company”). Unless defined in
this Award (including Attachment A, this “Agreement”), capitalized terms will
have the meanings assigned to them in the Plan. In the event of a conflict among
the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant    Michael D. Hershberger Number of Shares Underlying Award   
30,000 Shares (to the extent not vested as of any applicable date, the
“Restricted Shares”) Grant Date    September 16, 2015

Vesting Schedule

(subject to Section 3 of Attachment A)

 

Vesting   

Subject to Section 3 of Attachment A, the Restricted Shares shall vest and
become non-forfeitable in three tranches, on the following dates in the
following amounts:

 

September 16, 2016: 25%

   September 16, 2017: 25%    September 16, 2018: 50%



--------------------------------------------------------------------------------

Attachment A

Restricted Stock Award Agreement

Terms and Conditions

Grant to: Michael D. Hershberger

Section 1. Grant of Restricted Stock Award. Subject to the terms and conditions
of the Plan and this Agreement, the Company hereby grants this Award to the
Participant on the Grant Date on the terms set forth on the cover page of this
Agreement, as more fully described in this Attachment A. This Award is granted
under the Plan, which is incorporated herein by this reference and made a part
of this Agreement.

Section 2. Issuance of Shares.

(a) The Restricted Shares shall be evidenced by entry into the register of
members of the Company; provided, however, that the Committee may determine that
the Restricted Shares shall be evidenced in such other manner as it deems
appropriate, including the issuance of a share certificate or certificates. In
the event that any share certificate is issued in respect of the Restricted
Shares, such certificate shall (i) be registered in the name of the Participant,
(ii) bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Restricted Shares and (iii) be held in custody by
the Company.

(b) Voting Rights. The Participant shall have voting rights with respect to the
Restricted Shares.

(c) Dividends. All cash and other dividends and distributions, if any, that are
paid with respect to the Restricted Shares shall be paid to the Participant at
the time that the portion of this Award to which such dividends or other
distributions relate vests and becomes nonforfeitable.

(d) Transferability. Unless and until the Restricted Shares become vested in
accordance with this Agreement, the Restricted Shares shall not be assigned,
sold, transferred or otherwise be subject to alienation by the Participant, and
any purported assignment, sale, transfer or other alienation not permitted
hereunder shall be void.

 

A-1



--------------------------------------------------------------------------------

(e) Section 83(b) Election. If the Participant chooses, the Participant may make
an election under Section 83(b) of the Code with respect to the Restricted
Shares, which would cause the Participant currently to recognize income for U.S.
federal income tax purposes in an amount equal to the excess (if any) of the
Fair Market Value of the Restricted Shares (determined as of the Grant Date)
over the amount, if any, that the Participant paid for the Restricted Shares,
which excess will be subject to U.S. federal income tax. The form for making a
Section 83(b) election is available from the Company at the address indicated in
Section 4(a). The Participant acknowledges that (i) the Participant is solely
responsible for the decision whether or not to make a Section 83(b) election,
and the Company is not making any recommendation with respect thereto, (ii) it
is the Participant’s sole responsibility to timely file the Section 83(b)
election within 30 days after the Grant Date, if the Participant decides to make
such election, and (iii) if the Participant does not make a valid and timely
Section 83(b) election, the Participant will be required to recognize ordinary
income at the time of vesting on any future appreciation on the Restricted
Shares.

(f) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) that becomes due with respect to the Restricted Shares
(or any dividend or distribution thereon), and the Participant shall make
arrangements satisfactory to the Company to enable the Company to satisfy all
such withholding requirements. Notwithstanding the foregoing, the Committee, in
its sole discretion, may permit the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of vested Shares owned and designated by the Participant having
an aggregate Fair Market Value as of such date that is equal to the minimum
amount required to be withheld. If the Committee permits the Participant to
satisfy any such withholding requirement pursuant to the preceding sentence, the
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company as provided above.

 

A-2



--------------------------------------------------------------------------------

Section 3. Accelerated Vesting and Forfeiture upon Termination of Service;
Accelerated Vesting Generally.

(a) Death, Disability, Termination Without Cause or Resignation For Good Reason.
In the event of the Participant’s Termination of Service at any time due to
Termination Upon Death, Termination For Disability, Termination Without Cause or
Resignation For Good Reason, the Restricted Shares shall fully vest and become
100% vested and non-forfeitable on the Termination Date. For purposes of this
Agreement, Cause, Disability, Termination Upon Death, Termination For
Disability, Termination Without Cause, Resignation For Good Reason and
Termination Date shall have the respective meanings set forth in the Employment
Agreement, dated as of September     , 2015, by and between the Participant and
the Company.

(b) For Any Other Reason. In the event of the Participant’s Termination of
Service at any time under circumstances not described in Section 3(a), the
Restricted Shares shall be forfeited in their entirety without any payment to
the Participant.

(c) Change of Control. If the Participant holds Restricted Shares at the time a
Change in Control occurs, the Restricted Shares shall become 100% vested and
non-forfeitable on the date of the Change in Control immediately prior to the
consummation thereof.

(d) Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any of the Restricted Shares, the restrictions under this Award with
respect to such Shares shall lapse. Subject to any applicable Lock Up Agreement,
such Shares shall be fully assignable, saleable and transferable by the
Participant, and the Company shall deliver such Shares to the Participant by
transfer to the Depository Trust Company for the benefit of the Participant or
by delivery of a share certificate registered in the Participant’s name and such
transfer shall be evidenced in the register of members of the Company.

Section 4. Change in Control. Without limiting the Committee’s power under the
Plan, upon the occurrence of a Change in Control, the Committee is authorized
(but not obligated) to make adjustments to the terms and conditions of the
Restricted Shares without the need for the consent of the Participant,
including, without limitation, the following (or any combination thereof):

(a) The Committee may provide for the continuation or assumption of the
Restricted Shares and this Agreement by the acquiring or successor entity (or
parent thereof), including the

 

A-3



--------------------------------------------------------------------------------

Company if it is the surviving entity, or for the substitution of the Restricted
Shares and this Agreement with a substitute award with terms comparable to the
Restricted Shares and this Agreement (in each case with appropriate adjustments
as to the number and type of Shares (or other securities) underlying the Award
or substitute award). The determination of such appropriate adjustments and
comparability shall be made by the Committee.

(b) The Committee may provide for the cancellation of all or any portion of the
Restricted Shares for value (payable in the form of cash, stock, securities,
other property or any combination thereof) based upon the price per Share
received or to be received by other stockholders of the Company in the Change in
Control transaction.

Section 5. Miscellaneous Provisions.

(a) Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:

if to the Company, to:

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida 33613

Attention: Chief Executive Officer

Telecopy: (877) 376-5832

with a copy to (which shall not constitute notice hereunder):

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida 33613

Attention: General Counsel

Telecopy: (877) 376-5832

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

A-4



--------------------------------------------------------------------------------

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.

(b) Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(d) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

(e) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

A-5



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(g) Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.

(h) Governing Law. The Agreement shall be governed by the laws of the State of
Florida, without application of the conflicts of law principles thereof.

(i) No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of the
Participant.

(j) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature Page Follows]

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

HEALTH INSURANCE INNOVATIONS, INC. By:  

 

  Name:     Title:   PARTICIPANT

 

Michael D. Hershberger

 

A-7



--------------------------------------------------------------------------------

Exhibit D

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made effective as of
September 16, 2015 by and between Health Insurance Innovations, Inc., a Delaware
corporation (the “Corporation”) and Michael D. Hershberger (“Indemnitee”).

WHEREAS, increased corporate litigation has subjected officers and directors to
litigation risks and expenses, and the limitations on the availability of
director and officer liability insurance may make it increasingly difficult for
the Corporation to attract and retain the most capable persons reasonably
available to serve as officers and/or directors of the Corporation; and

WHEREAS, the Corporation desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the Corporation’s Certificate of Incorporation (the “Certificate
of Incorporation”) or the Corporation’s Bylaws (the “Bylaws”) or the Operating
Agreement of Health Plan Intermediaries Holdings, LLC (the “Operating
Agreement”) or any change in the ownership of the Corporation or the composition
of its Board of Directors); and

WHEREAS, the Corporation intends that this Agreement provide Indemnitee with
greater protection than that which is provided by the Certificate of
Incorporation and Bylaws; and

WHEREAS, Indemnitee’s willingness to serve as an officer and/or director, as the
case may be, of the Corporation is predicated, in substantial part, upon the
Corporation’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
State of Delaware, and upon the other undertakings set forth in this Agreement;
and

WHEREAS, the indemnifications provisions set forth in this Agreement are not
exclusive and thereby contemplate that contracts may be entered into between the
Corporation and its directors, officers and other persons with respect to
indemnification; and

WHEREAS, in order to induce Indemnitee to serve as an officer and/or director,
as the case may be, of the Corporation, the Corporation has determined and
agreed to enter into this Agreement with Indemnitee.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Corporation and Indemnitee hereby agree as follows:

1. Indemnification.

(a) Third Party Proceedings. The Corporation shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Corporation) by reason of the fact that Indemnitee is or was, or
has agreed to become, an officer and/or director, as the case may be, of the
Corporation, or any subsidiary of the Corporation, by reason of any actual or
alleged error or misstatement or misleading statement made or suffered by
Indemnitee, by reason of any action or inaction on the part of Indemnitee while
an officer and/or director, as the case may be, of the Corporation, or by reason
of the fact that Indemnitee is or was serving at the request of the Corporation
as an officer and/or director, as the case may be, of another corporation,
partnership, joint venture, trust or other enterprise (including without
limitation employee benefit plans and administrative committees thereof),
against expenses (including reasonable attorneys’ fees and disbursements),
damages (compensatory, exemplary, punitive or otherwise), costs of attachment or
similar bonds, judgments, fines and amounts paid in settlement (if such
settlement is approved in advance by the Corporation, such approval not to be
unreasonably withheld), in each case actually and reasonably incurred by
Indemnitee in connection with such action, suit or proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation, or, with respect to
any criminal action or proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.

(b) Proceedings by or in the Right of the Corporation. The Corporation shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or proceeding by or in
the right of the Corporation or any subsidiary of the Corporation to procure a
judgment in its favor by reason of the fact that Indemnitee is or was, or has
agreed to become, an officer and/or director, as the case may be, of the
Corporation, or any subsidiary of the Corporation, by reason of any actual or
alleged error or misstatement or misleading statement made or suffered by
Indemnitee, by reason of any action or inaction on the part of Indemnitee while
an officer and/or director, as the case may be, or by reason of the fact that
Indemnitee is or was serving at the request of the Corporation as an officer
and/or director, as the case may be, of another corporation, partnership, joint
venture, trust or other enterprise (including without limitation employee
benefit plans and administrative committees thereof), against expenses
(including reasonable attorneys’ fees and disbursements), damages (compensatory,
exemplary, punitive or otherwise), costs of attachment or similar bonds,
judgments, fines and, to the fullest extent permitted by law, amounts paid in
settlement (if such settlement is approved in advance by the Corporation, such
approval not to be unreasonably withheld), in each case to the extent actually
and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action or suit if Indemnitee acted in good faith and in a
manner Indemnitee reasonably

 

2



--------------------------------------------------------------------------------

believed to be in or not opposed to the best interests of the Corporation and
its stockholders, except that no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been finally
adjudicated by a final, unappealable order or judgment by a court having
jurisdiction over the parties and the subject matter of the dispute from which
no further right of appeal exists to be liable to the Corporation in the
performance of Indemnitee’s duty to the Corporation and its stockholders unless
and only to the extent that the court in which such action or proceeding is or
was pending shall determine upon application that, in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which such court shall deem proper.

(c) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or Section 1(b) or the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including reasonable attorneys’ fees and disbursements) actually and reasonably
incurred by Indemnitee in connection therewith.

(d) Witness. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of the fact that Indemnitee is or was an
officer and/or director, as the case may be, of the Corporation or was serving
at the request of the Corporation as an officer and/or director, as the case may
be, of another corporation, partnership, joint venture, trust or other
enterprise (including without limitation employee benefit plans and
administrative committees thereof), a witness in any action, suit or proceeding
to which Indemnitee is not a party, Indemnitee shall be indemnified against all
expenses (including reasonable attorneys’ fees and disbursements) actually and
reasonably incurred by Indemnitee in connection therewith.

(e) Serving at the Request of the Corporation. For purposes of this Agreement,
if Indemnitee should serve as an officer and/or director, as the case may be, of
another corporation, partnership, joint venture, trust or other enterprise
(including without limitation employee benefit plans and administrative
committees thereof) it will be conclusively presumed in the case of any of the
foregoing that are “affiliates” of the Corporation as defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended) that Indemnitee was
serving at the request of the Corporation.

2. Expenses, Indemnification Procedure.

(a) Advancement of Expenses. The Corporation shall pay all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action, suit or proceeding referred to in Section l
hereof (including amounts actually paid in settlement of any such action, suit
or proceeding), as such expenses are incurred and in advance of the final
disposition of such action, suit or proceeding. Indemnitee hereby undertakes to
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined that Indemnitee is not entitled to be indemnified by the
Corporation as authorized hereby by a final, unappealable order or

 

3



--------------------------------------------------------------------------------

judgment by a court having jurisdiction over the parties and the subject matter
of the dispute from which no further right of appeal exists. Indemnitee’s
undertaking hereunder need not be secured and shall be accepted without
reference to Indemnitee’s financial ability to make repayment if and to the
extent that it shall ultimately be determined as provided in this Agreement that
Indemnitee is not entitled to be indemnified under this Agreement or otherwise.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall give the Corporation
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement;
provided, however, that the omission so to notify an officer of the Corporation
will not relieve the Corporation from any obligation which it may have to
Indemnitee under this Agreement or otherwise unless and only to the extent that
such omission can be shown to have prejudiced the Corporation. Notice to the
Corporation shall be directed to the Chief Executive Officer of the Corporation
and shall be given in accordance with the provisions of Section 9(d) below. In
addition, Indemnitee shall give the Corporation such information and cooperation
as it may reasonably require and as shall be within Indemnitee’s power.

(c) Procedure. Any indemnification and advances provided for in Section 1 and
this Section 2 shall be made no later than thirty (30) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Certificate of Incorporation or Bylaws or
the Operating Agreement providing for indemnification, is not paid in full by
the Corporation (or, in the case of the Operating Agreement, by Health Plan
Intermediaries Holdings, LLC) within thirty (30) days after a written request
for payment thereof has first been received by the Corporation (or, if pursuant
to the Operating Agreement, by Health Plan Intermediaries Holdings, LLC),
Indemnitee may, but need not, at any time thereafter bring an action against the
Corporation to recover the unpaid amount of the claim and, subject to Section 8
of this Agreement, Indemnitee shall also be entitled to be paid for the expenses
(including reasonable attorneys’ fees and disbursements) of bringing such
action. It shall be a defense to any such action (other than an action brought
to enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Corporation to indemnify Indemnitee for the amount claimed, but in such case, it
shall be presumed that Indemnitee has at all times acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation and the burden of proving such defense shall be on
the Corporation. Indemnitee shall be entitled to receive interim payments of
expenses pursuant to Section 2(a) unless and until such defense may be finally
adjudicated by a final, unappealable order or judgment by a court having
jurisdiction over the parties and the subject matter of the dispute from which
no further right of appeal exists. Indemnitee shall be presumed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Corporation, including financial statements, or on information supplied to
an Indemnitee by the officers of the Corporation in the course of their duties,
or on the advice of legal counsel for the Corporation or on information or
records given or reports made to the Corporation by an

 

4



--------------------------------------------------------------------------------

independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Corporation. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Corporation, unless affiliated with Indemnitee, shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement. Furthermore, the Corporation shall conclusively be presumed to have
entered into this Agreement and assumed the obligations imposed on it to induce
Indemnitee to accept the position of, or to continue as an officer and/or
director, as the case may be, of the Corporation. It is the parties’ intention
that if the Corporation contests Indemnitee’s right to indemnification, the
question of Indemnitee’s right to indemnification shall be for the court to
decide, and neither the failure of the Corporation (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination by the Corporation (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) hereof, the Corporation has director and officer
liability insurance in effect, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies (unless Indemnitee’s involvement
in such proceeding is solely as a witness or there is otherwise no basis for
asserting coverage). The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(e) Selection of Counsel. In the event the Corporation shall be obligated under
Section 2(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Corporation, if appropriate, shall be entitled to assume the defense of such
proceeding with counsel reasonably satisfactory to Indemnitee, upon the delivery
to Indemnitee of written notice of its election so to do. After delivery of such
notice and the retention of such counsel by the Corporation, the Corporation
will not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ counsel in any such
proceeding at Indemnitee’s expense; and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Corporation, (B) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Indemnitee in the conduct of any such defense, (C) the
Corporation shall not, in fact, have employed counsel to assume the defense of
such proceeding or (D) the Corporation is not financially or legally able to
perform its indemnification obligations, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Corporation.

 

5



--------------------------------------------------------------------------------

(f) Settlement. The Corporation shall not settle any action or claim in any
manner which would impose any penalty or limitation on Indemnitee that would not
be indemnifiable hereunder or for which indemnification would not be provided by
the Corporation without Indemnitee’s written consent.

3. Additional Indemnification Rights, Nonexclusivity, Contribution.

(a) Scope. Notwithstanding any other provision of this Agreement, the
Corporation hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Certificate of
Incorporation, the Bylaws, the Operating Agreement or by statute. In the event
of any change, after the date of this Agreement, in any applicable law, statute,
or rule which expands the right of a Delaware corporation to indemnify an
officer or member of its board of directors, such changes shall be deemed to be
within the purview of Indemnitee’s rights and the Corporation’s obligations
under this Agreement. In the event of any change in any applicable law, statute
or rule which narrows the right of a Delaware corporation to indemnify an
officer or member of its board of directors, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.

(b) Nonexclusively. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Certificate of Incorporation, the Bylaws, any agreement (including the Operating
Agreement), any vote of stockholders or disinterested members of the
Corporation’s Board of Directors, the General Corporation Law of the State of
Delaware, or otherwise, both as to action in Indemnitee’s official capacity and
as to action in another capacity while holding such office. The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity even though he or
she may have ceased to serve in any such capacity at the time of any action,
suit or other covered proceeding.

(c) Contribution in Event of Joint Liability.

(i) Subject to Section 1 hereof, in respect of any action, suit or proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such action, suit or proceeding), the Corporation shall pay, in the first
instance, the entire amount of any judgment or settlement of such action, suit
or proceeding without requiring Indemnitee to contribute to such payment and the
Corporation hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Corporation shall not enter into any settlement of any
action, suit or proceeding in which the Corporation is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

 

6



--------------------------------------------------------------------------------

(ii) If, for any reason, Indemnitee shall elect or be required to pay all or any
portion of any judgment or settlement in any action, suit or proceeding in which
the Corporation is jointly liable with Indemnitee and for which the Corporation
would otherwise be obligated to indemnify Indemnitee under this Agreement, the
Corporation shall, to the extent permitted by applicable law, contribute to the
amount of such indemnifiable losses, judgments, fines and amounts paid in
settlement (if such settlement is approved in advance in writing by the
Corporation, which approval shall not be unreasonably withheld) actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Corporation and all officers, directors or
employees of the Corporation other than Indemnitee, on the one hand, and
Indemnitee, on the other hand, from the transaction from which such action, suit
or proceeding arose; provided, however, that the proportion determined on the
basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Corporation and all
officers, directors or employees of the Corporation other than other indemnitees
who are jointly liable with Indemnitee, on the one hand, and all indemnitees,
including Indemnitee, on the other hand, in connection with the events that
resulted in such indemnifiable losses, judgments, fines or settlement amounts,
as well as any other equitable considerations which the law may require to be
considered. The relative fault of the Corporation and all officers, directors or
employees of the Corporation, other than Indemnitee, on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

(iii) The Corporation hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Corporation who may be jointly liable with
Indemnitee.

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the expenses, judgments, fines or penalties actually or reasonably incurred in
the investigation, defense, appeal or settlement of any civil or criminal
action, suit or proceeding, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties to which Indemnitee is entitled. If
Indemnitee is not wholly successful in an action, suit or proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such action, suit or proceeding, the Company shall
indemnify Indemnitee for all indemnifiable losses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 4 and
without limitation, the termination of any claim, issue or matter in such an
action, suit or proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

7



--------------------------------------------------------------------------------

5. Mutual Acknowledgment. Both the Corporation and the Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Corporation from indemnifying its officers and directors under this
Agreement or otherwise. Indemnitee understands and acknowledges that the
Corporation may be required in the future to undertake to the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Corporation’s right under
public policy to indemnify Indemnitee and, in that event, the Indemnitee’s
rights and the Corporation’s obligations hereunder shall be subject to that
determination.

6. Director and Officer Liability Insurance. The Corporation shall, from time to
time, make the good faith determination whether or not it is practicable for the
Corporation to obtain and maintain a policy or policies of insurance with a
reputable insurance corporation providing the Indemnitee with coverage for
losses from wrongful acts, and to ensure the Corporation’s performance of its
indemnification obligations under this Agreement. In all policies of director
and officer liability insurance, Indemnitee shall be named as an insured in such
a manner as to provide Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Corporation’s officers and directors.
Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain such insurance if the Corporation determines in good faith
that such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a parent or subsidiary of the Corporation. The Corporation shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

7. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Corporation to do or fail to do any act in violation
of applicable law. The Corporation’s inability, pursuant to court order, to
perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 7. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Corporation shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to

 

8



--------------------------------------------------------------------------------

establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145 of the Delaware
General Corporation Law, but such indemnification or advancement of expenses may
be provided by the Corporation in specific cases if the Board of Directors finds
it to be appropriate;

(b) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court having jurisdiction over the parties and
the subject matter of the dispute determines by a final, unappealable order or
judgment from which no further right of appeal exists, that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous; or

(c) Claims Under Section 16(b). To indemnify Indemnitee for expenses or the
payment of profits on account of any suit in which a final, unappealable
decision is rendered by a court having jurisdiction over the parties and the
subject matter of the dispute for an accounting of profits made from the
purchase and sale by Indemnitee of securities of the Corporation in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute.

9. Miscellaneous.

(a) Governing Law. This Agreement shall be construed under and enforced in
accordance with the internal substantive laws of the State of Delaware. Any
litigation arising out of or incidental to this Agreement shall be initiated
only in a court of competent jurisdiction located within the State of Delaware.
Each party hereby consents to the personal jurisdiction of the State of
Delaware, acknowledges that venue is proper in any state or Federal court in the
State of Delaware, agrees that any action related to this Agreement must be
brought in a state or Federal court in the State of Delaware and waives any
objection that may exist, now or in the future, with respect to any of the
foregoing.

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions and agreements between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

(c) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

(d) Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given on the date of

 

9



--------------------------------------------------------------------------------

personal delivery; or on the date of electronic confirmation of receipt, if sent
by telecopier; or three (3) days after deposit in the United States mail, if
mailed by certified or registered mail, return receipt requested (postage
prepaid); or one (1) day after delivery by a reputable overnight courier
(delivery charges prepaid), as follows:

(i) If to Indemnitee, to the address set forth below Indemnitee’s signature
hereto.

(ii) If to the Corporation, to:

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida 33613

Attention: Chief Executive Officer

Fax: (877) 376-5832

with a copy sent at the same time and by the same means to:

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida 33613

Attention: General Counsel

Fax: (877) 376-5832

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(f) Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns, and inure to the benefit of Indemnitee and
Indemnitee’s heirs, legal representatives and assigns.

(g) Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

(h) Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the
Corporation to effectively bring suit to enforce such rights.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as an instrument under seal as of the day and year set forth on the
first page of this Agreement.

 

HEALTH INSURANCE INNOVATIONS, INC.

 

Patrick R. McNamee President INDEMNITEE:

 

Michael D. Hershberger

 

 

 

11